MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                            FILED
regarded as precedent or cited before any                              Mar 31 2020, 11:09 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. Lemon                                         Curtis T. Hill, Jr.
Knox, Indiana                                            Attorney General of Indiana
                                                         Josiah Swinney
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Elven McCarty,                                           March 31, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1850
        v.                                               Appeal from the
                                                         Starke Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff                                       Kim Hall, Judge
                                                         Trial Court Cause Nos.
                                                         75C01-1804-FA-1
                                                         75C01-1804-F4-3



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1850 | March 31, 2020                  Page 1 of 9
                                          Case Summary
[1]   Elven McCarty appeals his convictions and seventy-seven-year sentence for

      child molesting, incest, and sexual battery. He argues that the evidence is

      insufficient to support his convictions and that his sentence is inappropriate.

      We affirm.



                            Facts and Procedural History
[2]   In October 2017, McCarty’s daughter, sixteen-year-old R.M., reported to

      friends and then to authorities that McCarty had been sexually abusing her

      since she was nine years old. After a five-month investigation, the State

      charged McCarty with ten counts: Count 1, child molesting as a Class A felony;

      Count 2, child molesting as a Class A felony; Count 3, incest as a Class B

      felony; Count 4, incest as a Class B felony; Count 5, incest as a Class B felony;

      Count 6, child molesting as a Class C felony; Count 7, sexual misconduct with

      a minor as a Level 4 felony; Count 8, incest as a Level 4 felony; Count 9, incest

      as a Level 4 felony; and Count 10, sexual battery as a Level 6 felony.

[3]   A jury trial was held in December 2018. R.M. testified that McCarty

      performed oral sex on her “a few” times starting when she was “[a]bout 9.” Tr.

      Vol. II p. 192. When R.M. was eleven, McCarty started having her perform

      oral sex on him “[a] lot,” and he would ejaculate in her mouth. Id. at 197.

      McCarty began having anal sex with R.M. when she was “[a]bout 12 or 13.”


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1850 | March 31, 2020   Page 2 of 9
Id. at 198. R.M. could not remember how many times McCarty had anal sex

      with her, but it was “more than once.” Id. at 211. She would ask him to stop

      because “it hurt.” Id. After the first time, R.M. “was bleeding.” Id. at 210.

      When R.M. was “about, like, 14,” McCarty started rubbing his penis on her

      vagina. Id. at 212. McCarty did this “a lot” of times. Id. at 213. In 2017,

      when R.M. was sixteen years old, McCarty began having vaginal intercourse

      with her “at least once a week.” Id. at 220. R.M. testified, “He told me that

      either I was going to do it or he was going to kill me.” Id. at 218. The last time

      was on October 26, 2017. After that, R.M. reported the abuse to a friend,

      which led to the police investigation.

[4]   The jury found McCarty guilty on Counts 1, 2, 3, 4, 5, 6, 9, and 10 and not

      guilty on Counts 7 and 8. To avoid double jeopardy, the trial court vacated the

      guilty verdicts on Counts 3, 4, and 6 and entered convictions on only Counts 1,

      2, 5, 9, and 10. In sentencing McCarty, the court found two aggravating

      circumstances: (1) McCarty was in a position having care, custody, or control

      of R.M. and (2) the harm, injury, loss, or damage suffered by R.M. was

      significant and greater than the elements necessary to prove the commission of

      the offenses. The court also found two mitigating circumstances: (1) McCarty

      led a law-abiding life for a substantial period before his sexual abuse of R.M.

      and (2) McCarty has significant family support. Finding that the aggravators

      “far outweigh” the mitigators, Appellant’s App. Vol. II p. 51, the trial court

      imposed a sentence of seventy-seven years: consecutive advisory sentences of




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1850 | March 31, 2020   Page 3 of 9
      thirty years for Count 1, thirty years for Count 2, ten years for Count 5, six

      years for Count 9, and one year for Count 10.

[5]   McCarty now appeals.



                                Discussion and Decision
[6]   McCarty raises two issues on appeal. He contends that the State did not

      present sufficient evidence to support his convictions and that, even if it did, his

      sentence is inappropriate.


                                  I. Sufficiency of Evidence
[7]   McCarty first argues that the evidence is insufficient to support his convictions.

      Specifically, he asserts that R.M.’s testimony was not believable. McCarty

      acknowledges that appellate courts generally will not judge witness credibility,

      but he invokes the incredible-dubiosity rule. Under that rule, we can judge a

      witness’s credibility where there is inherently improbable testimony or coerced,

      equivocal, wholly uncorroborated testimony that is so incredibly dubious that

      no reasonable person could believe it. See Fajardo v. State, 859 N.E.2d 1201,

      1208 (Ind. 2007). Because we are hesitant to impinge upon the factfinder’s role,

      application of this rule is rare. Id.


[8]   McCarty’s argument that R.M.’s testimony was incredibly dubious fails at the

      outset. His brief does not include a single citation to the nearly 500-page trial

      transcript, let alone to R.M.’s testimony. We will not scour the record to

      determine whether the evidence supports McCarty’s conclusory claim. See Ind.
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1850 | March 31, 2020   Page 4 of 9
       Appellate Rule 46(A)(8)(a) (requiring that each contention be supported by

       citations to “the Appendix or parts of the Record on Appeal relied on”).

[9]    In any event, McCarty’s argument would not justify application of the

       incredible-dubiosity rule. His entire argument is as follows:

               For all of the years alleged by the victim, two (2) adults and four
               (4) children lived in this small three (3) bedroom home. But with
               all of these people living in this small home, nobody saw or heard
               anything regarding any of the encounters described by R.M. In
               addition, R.M. would have had numerous opportunities over the
               supposed several year period to tell anyone about these
               allegations but did not. She chose to list these allegations after
               her father had grounded her for having sexual relations with her
               older boyfriend in the family’s business located in Starke County.
               In addition, there was no medical evidence to back up whether or
               not any of these actions by her Father had actually occurred.
               R.M.’s story is inherently improbable, incredibly dubious and
               utterly impossible to believe.


       Appellant’s Br. pp. 9-10. These facts—no one else who lived in the house was

       aware of any abuse, it took a long time for R.M. to disclose the abuse, and there

       was no medical evidence—are common in molestation cases and by no means

       make R.M.’s testimony incredibly dubious. Not surprisingly, McCarty does

       not cite any authority suggesting otherwise. We affirm McCarty’s convictions.


                                               II. Sentence
[10]   McCarty also contends that his sentence is inappropriate and asks us to reduce

       it pursuant to Indiana Appellate Rule 7(B), which provides that an appellate

       court “may revise a sentence authorized by statute if, after due consideration of

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1850 | March 31, 2020   Page 5 of 9
       the trial court’s decision, the Court finds that the sentence is inappropriate in

       light of the nature of the offense and the character of the offender.” “Whether a

       sentence is inappropriate ultimately turns on the culpability of the defendant,

       the severity of the crime, the damage done to others, and a myriad of other

       factors that come to light in a given case.” Thompson v. State, 5 N.E.3d 383, 391

       (Ind. Ct. App. 2014) (citing Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind.

       2008)). Because we generally defer to the judgment of trial courts in sentencing

       matters, defendants have the burden of persuading us that their sentences are

       inappropriate. Schaaf v. State, 54 N.E.3d 1041, 1044-45 (Ind. Ct. App. 2016).


[11]   As an initial matter, McCarty, who is forty-four years old, asserts that he “will

       not be eligible for release until the approximate age of 84” with good-time

       credit, that this amounts to a life sentence, and that we should therefore proceed

       as though he received the “de facto maximum possible sentence.” Appellant’s

       Br. p. 12. He cites the principle that “maximum sentences should generally be

       reserved for the worst offenses and offenders,” Mishler v. State, 894 N.E.2d 1095,

       1104 (Ind. Ct. App. 2008), and contends that he “did not commit the worst of

       offenses” and that he is not “the worst of offenders,” Appellant’s Br. p. 12.

       That might be true (McCarty had no felony convictions before this case), but he

       does not cite any authority supporting his claim that every sentence that will

       keep the defendant in prison until age eighty-four should be treated as the

       maximum sentence. Moreover, the trial court did not even impose the

       maximum sentence for any of the individual counts, let alone the maximum

       total sentence. Rather, it imposed the advisory sentence for each individual


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1850 | March 31, 2020   Page 6 of 9
       count. That resulted in a total sentence of seventy-seven years, while the actual

       maximum sentence the court could have imposed was 134 1/2 years (fifty years

       for each of the two Class A felonies, Ind. Code § 35-50-2-4; twenty years for the

       Class B felony, Ind. Code § 35-50-2-5; twelve years for the Level 4 felony, Ind.

       Code § 35-50-2-5.5; and two-and-a-half years for the Level 6 felony, Ind. Code §

       35-50-2-7). For these reasons, we reject McCarty’s invitation to treat his

       sentence as the “maximum possible sentence.”

[12]   Regarding the nature of the offenses, McCarty contends: “There is nothing in

       the record about how McCarty allegedly committed the crimes that makes them

       more egregious than is inherent in any child molesting offense. In particular,

       McCarty did not physically brutalize or harm the victim in any manner not

       already inherent in the nature of these offenses.” Appellant’s Br. p. 12. That is

       not true, as the trial court explained so well in its finding of aggravating factors:

               The Court finds as an aggravating factor that the Defendant was
               in a position having care, custody, or control of the victim of the
               offense. The Court further finds that the harm, injury, loss, or
               damage suffered by the victim of the Defendant’s crimes upon
               her was significant and greater than the elements necessary to
               prove the commission of the offenses. The testimony given by
               the victim during the trial was that her father, the Defendant,
               routinely engaged in sexual activity with her in their home,
               beginning at the age of nine (9), and engaged in that harmful and
               felonious behavior several times a week over a period of five (5)
               years. Nevertheless, even if the frequency was only twice a week,
               the Defendant engaged in such destructive behavior over five
               hundred (500) times. The victim gave a statement at the
               Sentencing Hearing explaining that she has been to two (2)
               therapists, but they have provided no help to her. She also

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1850 | March 31, 2020   Page 7 of 9
               explained that by reporting her father’s crimes, and testifying at
               the jury trial, she has been alienated from her immediate family
               members. She has lost her home, the love of her family, and
               much of her identity since revealing her father’s sexual crimes to
               legal authorities. There is little reason to believe that the impact
               on the victim of the Defendant’s crimes will last less than her
               entire lifetime. Such destructive and harmful criminal activity
               perpetrated upon an innocent child with such regularity over
               such a lengthy period of the child’s life, constitutes an
               aggravating factor for which this Court is compelled to attribute
               the most significant weight possible.


       Appellant’s App. Vol. II p. 50.

[13]   As for McCarty’s character, it is true—as the trial court found—that his

       criminal history is minimal, consisting only of misdemeanor convictions in

       1994, 2000, and 2005. However, that history must be balanced against

       McCarty’s disturbing and sustained abuse of his daughter, which of course

       reflects very poorly on his character.

[14]   McCarty directs us to eight sexual-abuse cases in which Indiana’s appellate

       courts revised sentences from consecutive to concurrent. Rivers v. State, 915
N.E.2d 141 (Ind. 2009); Tyler v. State, 903 N.E.2d 463 (Ind. 2009); Harris v.

       State, 897 N.E.2d 927 (Ind. 2008); Monroe v. State, 886 N.E.2d 578 (Ind. 2008);

       Prickett v. State, 856 N.E.2d 1203 (Ind. 2006); Walker v. State, 747 N.E.2d 536

       (Ind. 2001); Laster v. State, 918 N.E.2d 428 (Ind. Ct. App. 2009); Kien v. State,

       782 N.E.2d 398 (Ind. Ct. App. 2003), reh’g denied, trans. denied. However, he

       does not address the particular facts and circumstances of five of those cases.

       The other three cases are distinguishable from this case. In Harris, the trial

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1850 | March 31, 2020   Page 8 of 9
       court had imposed consecutive maximum sentences of fifty years each for two

       counts of Class A felony child molesting. 897 N.E.2d at 928. McCarty

       received the advisory sentence for each of his crimes. In Monroe, the

       defendant’s abuse of the victim lasted two years. 886 N.E.2d at 578. McCarty

       abused R.M. for seven years. In Laster, the defendant molested the victim

       “between five and ten times,” 918 N.E.2d at 430, the crimes did not “appear to

       have occurred over a lengthy period of time,” id. at 435, and there was “no

       evidence that there was other uncharged sexual misconduct on Laster’s part,”
id. The same cannot be said here. In addition, none of those cases involved a

       father’s sexual abuse of his own child, as occurred here. McCarty has failed to

       convince us that the imposition of consecutive advisory sentences in this case

       was inappropriate.

[15]   Affirmed.


       May, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1850 | March 31, 2020   Page 9 of 9